IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-76,179-03


                       EX PARTE HIGHTOWER OBRYANT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1105383-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of possession with the intent to deliver a controlled substance and

sentenced to twenty years’ imprisonment. The First Court of Appeals affirmed his conviction.

Obryant v. State, No. 01-08-00740-CR (Tex. App.—Houston [1st Dist.] Dec. 10, 2009) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that trial counsel was ineffective. The trial court

entered a timely order designating issues and ordered trial counsel to respond to Applicant’s claim.

This application was forwarded, however, before the trial court made findings of fact and
                                                                                                       2

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 1, 2020
Do not publish